TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                         NO. 03-02-00028-CV




                                      In the Matter of M. A. R.




         FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
               NO. J-20,374, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING




                 Appellant M. A. R. filed an unopposed motion to dismiss his appeal, informing this Court

that he no longer wishes to prosecute the appeal. Accordingly, we grant his motion and dismiss the appeal.

See Tex. R. App. P. 42.1(a)(2).




                                                ____________________________________

                                                Bea Ann Smith, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed on Appellant=s Motion

Filed: July 26, 2002

Do Not Publish